Citation Nr: 0210537	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a temporary total evaluation based on the 
need for hospitalization for a service-connected disability, 
pursuant to 38 C.F.R. § 4.29.

2.  Entitlement to a rating in excess of 30 percent for 
depressive reaction with anxiety.

3.  Entitlement to a rating in excess of 10 percent for 
painful thoracic kyphosis.

(The issues of entitlement to a rating in excess of 30 
percent for depressive reaction with anxiety and a rating in 
excess of 10 percent for painful thoracic kyphosis will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Milwaukee Regional Office 
(RO), which assigned a rating of 30 percent for a depressive 
disorder with anxiety and a 10 percent for thoracic spine 
disability, and a March 1999 Reno RO decision which denied a 
temporary total rating based on hospital treatment in excess 
of 21 days for a service-connected disability under 38 C.F.R. 
§ 4.29.  

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 30 percent for 
depressive disorder with anxiety, and a rating in excess of 
10 percent for thoracic spine disability, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,009, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDING OF FACT

The veteran is service-connected for a depressive reaction 
with anxiety, and for the full period of VA hospitalization 
from November 2 to December 8, 1998, he received treatment 
for his anxiety symptoms.  


CONCLUSION OF LAW

The criteria for a temporary total (100 percent) based on VA 
hospitalization from November 2 to December 8, 1998 have been 
met.  38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the benefit sought 
on appeal is granted in this decision, adjudication of the 
claim without further consideration of VCAA is of no 
prejudice to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In July 1992, the veteran was granted service connection for 
a depressive reaction with anxiety, effective August 15, 
1991.  In July 1992, service connection for post-traumatic 
stress disorder (PTSD) was denied.

A report of VA hospitalization of the veteran from November 2 
to December 8, 1998 shows that he was admitted for treatment 
in a PTSD residential rehabilitation program, though it was 
noted that he might not have PTSD.  He stated that he had 
been "stressed out" since his tour in Vietnam.  He 
described a full array of anxiety and somatic symptoms on 
mental health examination.  The primary discharge diagnoses 
were generalized anxiety disorder; major depression, 
recurrent, moderate; and rule out PTSD.  The report shows 
that the veteran worked on managing his frustration and 
received treatment throughout his hospitalization for 
depression with anxiety and its complications, such as anger 
and problems with conflict resolution.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b).

While it appears that the veteran was admitted for treatment 
for PTSD (as he entered a PTSD residential treatment 
program), it is clear that he received treatment for symptoms 
of anxiety for the duration of the period of VA 
hospitalization in question.  He is service-connected for a 
depressive disorder with anxiety.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a temporary total rating will be granted from the first day 
of such treatment.  38 C.F.R. § 4.29(b).  Since the veteran 
received treatment for his service-connected anxiety for the 
full period of VA hospitalization, a temporary total rating 
is deemed appropriate for his period of hospitalization from 
November 2 to December 8, 1998. 


ORDER

The claim for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization from November 2 
to December 8, 1998, is granted.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

